DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/26/2022 is acknowledged.  The traversal is on the ground(s) that the Applicant argues that the groups do share the same corresponding technical feature such as “ a plurality of transparent columnar cavities” and “charged light-absorbing particles”.  This is found persuasive.
The requirement is deemed improper and the restriction has been withdrawn.  Claims 1-20 have been examined below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/18/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. (2004/0119680), hereinafter Daniel.
Regarding claim 1, Daniel discloses, in figure 1, a peeping prevention structure (10, two-particle electrophoretic display) (paragraph 0030), comprising:  a first electrode (40, bottom electrode) and a second electrode (42, top electrode) opposite to each other (paragraph 0034); a plurality of transparent columnar cavities (24, cells) between the first electrode (40, bottom electrode) and the second electrode (42, top electrode) (paragraph 0030), wherein a plurality of opening regions are defined between the plurality of transparent columnar cavities (24, cells) (see annotated figure 1 below), and each of the plurality of transparent columnar cavities is filled with charged light-absorbing particles (12 and 14, particles) (paragraph 0030); wherein, the charged light-absorbing particles (12 and 14, particles) are configured to, under a control of an electric field between the first electrode (40, bottom electrode) and the second electrode (42, top electrode), be uniformly diffused in the transparent columnar cavity or be concentrated at an end of the transparent columnar cavity (paragraphs 0030 and 0037). 
Regarding claim 2, Daniel discloses, in figure 1, a peeping prevention structure (10, two-particle electrophoretic display) (paragraph 0030), further comprising:  a first substrate (52, bottom substrate) and a second substrate (50, top substrate) opposite to each other (figure 1 and paragraph 0034); wherein the first electrode (40, bottom electrode) is on a side of the first substrate (52, bottom substrate) facing the second substrate (50, top substrate) (paragraph 0034 and figure 1), and the second electrode (42, top electrode) is on a side of the second substrate (50, top substrate facing the first substrate (52, bottom substrate) (paragraph 0034).
Regarding claim 3, Daniel discloses, in figure 1, a peeping prevention structure (10, two-particle electrophoretic display) (paragraph 0030), wherein, the first electrode (40, bottom electrode) is a planar transparent electrode or a metal conductive wire (paragraph 0034 discloses the electrodes are made of ITO and are transparent); the second electrode (42, top electrode) is a planar transparent electrode or a metal conductive wire (paragraph 0034 discloses the electrodes are made of ITO and are transparent).
Regarding claim 5, Daniel discloses, in figure 1, a peeping prevention structure (10, two-particle electrophoretic display) (paragraph 0030), wherein, in a case that there is the electric field applied between the first electrode (40, bottom electrode) and the second electrode (42, top electrode), the charged light-absorbing particles (12 and 14, particles) are concentrated at an end of the transparent columnar cavity (paragraph 0037) (figure 5A-5E); in a case that there is no electric field applied between the first electrode (40, bottom electrode) and the second electrode (42, top electrode), the charged light-absorbing particles (12 and 14, particles) are uniformly diffused in the transparent columnar cavity (paragraph 0037) (figures 5A-5E).
Regarding claim 6, Daniel discloses, in figure 1, a peeping prevention structure (10, two-particle electrophoretic display) (paragraph 0030), wherein, a shape of a cross section of each of the transparent columnar cavities in a plane perpendicular to the first electrode or the second electrode is rectangular or trapezoidal (paragraph 0033 and figure 1 shows the cells 24 are rectangular).
Regarding claim 7, Daniel discloses, in figure 6, a display device, comprising:  a display panel (100, active matrix electrophoretic display) (paragraph 0043); and the peeping prevention structure (10, two-particle electrophoretic display) according to claim 1 attached to a light emitting side of the display panel (100, active matrix electrophoretic display) (paragraph 0037), wherein, each opening region of the plurality of opening regions of the peeping prevention structure corresponds to al feast one pixel area (104, plurality of pixel cells) of the display panel (100, active matrix electrophoretic display).
Regarding claim 8, Daniel discloses, in figure 6, a display device, comprising:  a display panel (100, active matrix electrophoretic display) (paragraph 0043); and the peeping prevention structure (10, two-particle electrophoretic display) according to claim 1 attached to a light emitting side of the display panel (100, active matrix electrophoretic display) (paragraph 0037), wherein, each opening region of the plurality of opening regions of the peeping prevention structure corresponds to al feast one pixel area (104, plurality of pixel cells) of the display panel (100, active matrix electrophoretic display), wherein, the first substrate (52, bottom substrate) or the second substrate of the peeping prevention structure (10, two-particle electrophoretic display) is reused from a base substrate on the light emitting side of the display panel (100, active matrix electrophoretic display) (paragraph 0043 and 0044).
Regarding claim 9, Daniel discloses, in figure 6, a display device, wherein, the plurality of opening regions of the peeping prevention structure correspond to a plurality of pixel areas (104, pixel cells) of the display panel in a one to one manner, an orthographic projection of each of the plurality of opening regions on the display panel (paragraph 0043 and 0044) coincides with one of the plurality of pixel areas (104, pixel cells) (paragraph 0043 and 0044).
Regarding claims 10 and 12, Daniel discloses, in figure 6, a display device, further comprising:  a controller, configured to control an electrical signal applied to the first electrode (40, bottom electrode) and a second electrode (42, top electrode) (paragraph 0037), so that an intensity of the electric field between the first electrode (40, bottom electrode) and a second electrode (42, top electrode) is controlled by controlling the electrical signal (paragraph 0037 discloses Current electrophoretic displays switch their color states using a DC voltage only in order to move the charged pigments to a viewing region), so that the peeping prevention structure is capable of being switched between a first state and a second state, wherein in the first state, the charged light-absorbing particles are uniformly diffused in the transparent columnar cavity; in the second state, the charged light-absorbing particles are concentrated at an end of the transparent columnar cavity (paragraphs 0037 and 0038). 
Regarding claims 17 and 19-20, Daniel discloses, in figure 6, a display device, comprising:  a display panel (100, active matrix electrophoretic display) (paragraph 0043); and the peeping prevention structure (10, two-particle electrophoretic display) according to claim 1 attached to a light emitting side of the display panel (100, active matrix electrophoretic display) (paragraph 0037), wherein, each opening region of the plurality of opening regions of the peeping prevention structure corresponds to al feast one pixel area (104, plurality of pixel cells) of the display panel (100, active matrix electrophoretic display).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (2004/0119680), hereinafter Daniel as applied to claim 1 above, and further in view of Su et al. (2013/0115818), hereinafter after Su.
Regarding claim 4, Daniel discloses all the limitations in common with claim 1, and such is hereby incorporated.
Daniel fails to disclose wherein, in a case that the first electrode is the metal conductive wire, an orthographic projection, on the first substrate, of an end of the transparent columnar cavity near the first substrate covers the first electrode; in a case that the second electrode is the metal conductive wire, an orthographic projection, on the second substrate, of an end of the transparent columnar cavity near the second substrate covers the second electrode.
Su discloses wherein, in a case that the first electrode is the metal conductive wire (111, first conducting wire), an orthographic projection, on the first substrate, of an end of the transparent columnar cavity near the first substrate covers the first electrode (paragraph 0031); in a case that the second electrode is the metal conductive wire (121 second conducting wire), an orthographic projection, on the second substrate, of an end of the transparent columnar cavity near the second substrate covers the second electrode (paragraph 0031).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Daniel with the conductive wires of Su for the purpose of transmitting electrical signals.
Regarding claim 13, Daniel discloses all the limitations in common with claim 1, and such is hereby incorporated. Daniel discloses applying an electrical signal to the first electrode (40, bottom electrode) and a second electrode (42, top electrode), so that the charged light-absorbing particles (12 and 14, particles) move toward the first electrode or the second electrode and are concentrated at an end of the transparent columnar cavity (paragraphs 0037 and 0038).
Daniel fails to disclose applying no electrical signal to the first electrode and the second electrode, so that the charged height-absorbing particles are uniformly diffused in the transparent columnar cavity.
Su discloses applying no electrical signal to the first electrode and the second electrode, so that the charged height-absorbing particles (131, conductive particles) are uniformly diffused in the transparent columnar cavity (117, columns) (paragraph 0034) (see annotated figure 7 below).

    PNG
    media_image1.png
    366
    449
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Daniel with the column and particles of Su for the purpose of reducing the number of the conductive particle 131 that flow between adjacent first pin structures 116 and adjacent second pin structures 126.
Regarding claim 14, Daniel discloses, in figure 1, a method of peeping prevention structure (10, two-particle electrophoretic display) (paragraph 0030), comprising: providing a first substrate (52, bottom substrate), depositing a layer of transparent conductive material on the first substrate as a first electrode (40, bottom electrode) (paragraph 0034 and figure 1); filling charged light-absorbing particles (12 and 14, particles) in each of the plurality of transparent columnar cavities (24, cells) (paragraphs 0030 and 0033); providing a second substrate (50, top substrate), forming a second electrode (42, top electrode) on the second substrate (50, top substrate) (paragraph 0034 and figure 1).
Daniel fails to disclose forming a transparent insulating film on the first electrode, and patterning the transparent insulating film to form a plurality of transparent columnar cavities; and the second electrode is in direct contact with the transparent insulating film.
Su disclose forming a transparent insulating film (132, insulating adhesive) on the first electrode, and patterning the transparent insulating film to form a plurality of transparent columnar cavities; and the second electrode is in direct contact with the transparent insulating film (paragraph 0034).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Daniel with the insulating film of Su for the purpose of insulating and containing the conductive particles.
Regarding claim 15, Daniel discloses all the limitations in common with claim 1, and such is hereby incorporated.
Daniel fails to disclose wherein filling the charged light-absorbing particles in each of the plurality of transparent columnar cavities comprises: filling the transparent columnar cavity with liquid, and enabling the charged light-absorbing particles to be filled in the Liquid, wherein, a concentration of the charged light- absorbing particles allows the charged light-absorbing particles to be uniformly diffused in an entirety of the transparent columnar cavity and to form a blocking wall that blocks light.
Su discloses wherein filling the charged light-absorbing particles (131, conductive particles) in each of the plurality of transparent columnar cavities (117, columns) comprises: filling the transparent columnar cavity with liquid, and enabling the charged light-absorbing particles to be filled in the liquid (figure 7) (paragraphs 0033-0034), wherein, a concentration of the charged light- absorbing particles allows the charged light-absorbing particles to be uniformly diffused in an entirety of the transparent columnar cavity and to form a blocking wall that blocks light (figure 7) (paragraphs 0033-0035).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Daniel with the column and particles of Su for the purpose of reducing the number of the conductive particle 131 that flow between adjacent first pin structures 116 and adjacent second pin structures 126.
Regarding claim 16, Daniel discloses, in figure 1, a method of manufacturing the peeping prevention structure (10, two-particle electrophoretic display) (paragraph 0030), wherein, a shape of a cross section of each of the transparent columnar cavities in a plane perpendicular to the first electrode or the second electrode is rectangular or trapezoidal (paragraph 0033 and figure 1 shows the cells 24 are rectangular).
Regarding claim 18, Daniel discloses, in figure 6, a display device, comprising:  a display panel (100, active matrix electrophoretic display) (paragraph 0043); and the peeping prevention structure (10, two-particle electrophoretic display) according to claim 1 attached to a light emitting side of the display panel (100, active matrix electrophoretic display) (paragraph 0037), wherein, each opening region of the plurality of opening regions of the peeping prevention structure corresponds to al feast one pixel area (104, plurality of pixel cells) of the display panel (100, active matrix electrophoretic display).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (2004/0119680), hereinafter Daniel as applied to claim 1 above, and further in view of Asako et al. (2013/0077009), hereinafter Asako.
Regarding claim 11, Daniel discloses all the limitations in common with claim 1, and such is hereby incorporated.
Daniel fails to disclose wherein, a projection of each of the plurality of transparent columnar cavities on the display panel is within a black matrix of the display panel.
Asako discloses wherein, a projection of each of the plurality of transparent columnar cavities (29, spacer) on the display panel is within a black matrix of the display panel (paragraph 0232).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Daniel with the black matrix of Asako for the purpose of shielding light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872